Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (2005121669), in view of Kim (20180180182814).


    PNG
    media_image1.png
    519
    779
    media_image1.png
    Greyscale

Regarding claim 1, Kobayashi teaches a light emitting display device comprising: 
a substrate (10a); 
a first pixel electrode (15) disposed on the substrate; 
a pixel defining film (16) disposed on the first pixel electrode and including a first opening at least partially exposing the first pixel electrode (please see figure above); 
a first light emitting layer (18) disposed on the first pixel electrode and overlapping with the first opening of the pixel defining film (please see figure above); and 
a black matrix (141) disposed on the first light emitting layer and including a first opening overlapping with the first light emitting layer (par, 133 and 155 teach BM being between color filters), wherein the first opening of the black matrix has a circular shape (please see fig. 12 and 15) which is composed of assemblies of dots a center point may be designated in fig. 12 or 15).  
Kobayashi is ambiguous as to the exact disposition of the black matrix such
that the black matrix would have "a first opening", however, KIM teaches an OLED display (FIG. 3, FIG. 4; figures reproduced) the black matrix 294 forms the opening to hold color filters CF1,CF2, CF3.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of KOBAYASHI to have the layer with openings for color filters to be a black matrix material as taught by KIM.
	One of ordinary skill would have been motivated to improve the pixel definition while reduce the complexity by using one layer for holding the color filter while functioning as a black matrix layer.
	One would further expect that this combination would be performed with a reasonable expectation of success.
Regarding claim 2, cited prior art teaches light emitting display device of claim 1 but does explicitly teach the first opening of the black matrix has a smaller area than the first opening of the pixel defining film.  
However, such a limitation would have been obvious to a PHOSITA at the time said invention was made since it amounts to a mere change in size and shape.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct  from the prior art device.

Regarding claim 3, Kobayashi teaches a light emitting display device of claim 1, further comprising a color filter disposed to cover the first opening of the black matrix (see rejection for claim 1 above).  
Regarding claim 4, Kobayashi teaches a light emitting display device of claim 3, further comprising an insulating layer (20) disposed on the pixel defining film, wherein the black matrix and the color filter are disposed on the insulating layer (please see figure above).  
Regarding claim 6, Kobayashi teaches a llight emitting display device of claim 1, wherein the first opening of the pixel defining film is substantially circular in a plan view (please see fig. 12 and 15).  

Allowable Subject Matter
Claim 5, which depends on claim 3, which depends on claim 1, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are objected to based on their dependency on claim 7.
Claims 10-12 and 16 are objected to based on their dependency on claim 9.


Claims 17-25 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/CALEB E HENRY/Primary Examiner, Art Unit 2894